Exhibit 10.21

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
this 29th day of August, 2003, by and between TREX COMPANY, INC., a Delaware
corporation (sometimes hereinafter referred to herein as “Trex Inc.”) and BRANCH
BANKING AND TRUST COMPANY OF VIRGINIA, a Virginia state banking corporation
(hereinafter referred to herein as the “Bank”).

 

Trex Inc., TREX Company, LLC, a Delaware limited liability company (“TREX LLC”)
and the Bank are parties to that certain Credit Agreement dated as of June 19,
2002 (as it may hereafter be amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Credit Agreement”). Subject to the
terms and conditions contained in the Credit Agreement, the Bank agreed to
extend to Trex Inc. and TREX LLC (i) a revolving credit facility, with a letter
of credit subfacility, in the aggregate amount of $20,000,000 for working
capital financing of Trex Inc.’s and TREX LLC’s accounts receivable and
inventory, to purchase new equipment and/or for other general corporate purposes
of Trex Inc. and TREX LLC, (ii) a term loan facility in the amount of
$9,570,079.88 to refinance the Winchester Property (as defined in the Credit
Agreement), and (iii) a term loan facility in the amount of $3,029,920.12 to
finance existing improvements to the Winchester Property. Effective December 31,
2002, TREX LLC merged with and into Trex Inc., with Trex Inc. being the
surviving entity. As a result of such merger, Trex Inc. is the sole borrower
under the Credit Agreement and shall hereinafter sometimes be referred to in
this First Amendment as the “Borrower.”

 

The Borrower has requested that the Bank modify the capital expenditures
covenant contained in the Credit Agreement and modify the inventory sublimit
contained in the Credit Agreement, and the Bank is willing to do so upon the
terms and conditions contained herein.

 

Accordingly, the Borrower and the Bank hereby agree as follows:

 

1. Capitalized terms used in this First Amendment and not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement.

 

2. Section 6.09 of the Credit Agreement is hereby deleted in its entirety and
the following section is inserted in its place:

 

Section 6.09 Limitations on Capital Expenditures. Without the prior written
consent of the Bank, the Borrower and its Subsidiaries shall not make capital
expenditures of more than the following aggregate amounts in each of its fiscal
years, provided that the Borrower may expend an amount equal to the unspent
portion of monies from the immediately preceding fiscal year in the immediately
succeeding fiscal year: $8,000,000 for fiscal year 2002; $23,000,000 for fiscal
year 2003; $20,000,000 for fiscal year 2004; and $12,000,000 for each fiscal
year thereafter.

 

3. The definition of the term, “Borrower,” contained in the Definitions Appendix
to the Credit Agreement is hereby deleted in its entirety and the following
definition is inserted in its place:

 

“Borrower” means Trex Company, Inc., a Delaware corporation and its successors.



--------------------------------------------------------------------------------

4. The definition of the term, “Inventory Sublimit,” contained in the
Definitions Appendix to the Credit Agreement is hereby deleted in its entirety
and the following definition is inserted in its place:

 

“Inventory Sublimit” means (a) $10,000,000 during the period from May 1, 2002 to
and including September 30, 2002, (b) $12,000,000 during the period from May 1,
2003 to and including September 30, 2003, (c) $14,000,000 during the period from
May 1, 2004 to and including September 30, 2004, (d) $16,000,000 during the
period May 1, 2005 to and including September 30, 2005, and (e) during any
period of time not covered by clauses (a) to and including (d) above, the
Revolving Commitment.

 

5. The Borrower hereby represents and warrants to the Bank (which
representations and warranties shall survive the execution and delivery of this
First Amendment) that:

 

(a) It is in compliance in all material respects with all of the terms,
covenants and conditions of the Credit Agreement, as amended by this First
Amendment, and each of the other Loan Documents.

 

(b) There exists no Default or Event of Default under the Credit Agreement, as
amended by this First Amendment, and no event has occurred or condition exists
which, with the giving of notice or lapse of time, or both, would constitute
such a Default or Event of Default.

 

(c) The representations and warranties contained in Article V of the Credit
Agreement are, except to the extent that they relate solely to an earlier date
or except to the extent that they relate solely to TREX LLC, true in all
material respects with the same effect as though such representations and
warranties had been made on the date of this First Amendment.

 

(d) The execution, delivery and performance by the Borrower of this First
Amendment is within its corporate powers, has been duly authorized by all
necessary corporate action, requires no action by or in respect of, or filing
with, any governmental body, agency or official and does not contravene or
constitute (with or without the giving of notice or lapse of time or both) a
default under any provision of applicable law or of the organizational documents
of the Borrower or any Subsidiary or of any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting the Borrower or any
Subsidiary or result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

 

(e) This First Amendment constitutes a valid and binding agreement of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by equitable principles of general
applicability (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

-2-



--------------------------------------------------------------------------------

(f) Except as set forth on Schedule 5.05 to the Credit Agreement, there is no
material action, suit, proceeding or investigation pending against, or to the
knowledge of the Borrower threatened against, contemplated or affecting, the
Borrower or any of its Subsidiaries before any court, arbitrator or governmental
body, agency or official which has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or which in any
manner draws into question the validity or enforceability of this First
Amendment or any of the Loan Documents, and there is no basis known to the
Borrower or any of its Subsidiaries for any such action, suit, proceeding or
investigation.

 

6. The Bank’s agreement to enter into this First Amendment is subject to the
following conditions precedent:

 

(a) The Borrower shall have executed and delivered to the Bank this First
Amendment.

 

(b) The Borrower shall have executed and delivered, or caused to be executed and
delivered, to the Bank such other and further documents, certificates, opinions
and other papers as the Bank shall reasonably request.

 

7. Except as expressly amended hereby, the terms of the Credit Agreement shall
remain in full force and effect in all respects, and the Borrower hereby
reaffirms its obligations under the Credit Agreement, as amended by this First
Amendment, and each of the other Loan Documents. The Borrower hereby waives any
claim, cause of action, defense, counterclaim, setoff or recoupment of any kind
or nature that it may assert against the Bank arising from or in connection with
the Credit Agreement, as amended by this First Amendment, any of the Loan
Documents, or the transactions contemplated thereby or hereby that exist on the
date hereof or arise from facts or actions occurring prior hereto or on the date
hereof. Nothing contained in this First Amendment shall be construed to
constitute a novation with respect to the obligations described in the Credit
Agreement.

 

8. All references to the Credit Agreement in any of the Loan Documents, or any
other documents or instruments that refer to the Credit Agreement, shall be
deemed to be references to the Credit Agreement as amended by this First
Amendment.

 

9. This First Amendment shall be construed in accordance with and governed by
the laws of the Commonwealth of Virginia.

 

10. Any Dispute arising out of or related to this Fast Amendment or any of the
Loan Documents shall be resolved by binding arbitration as provided in
Section 9.07 of the Credit Agreement. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY DISPUTE.

 

11. This First Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same instrument.

 

-3-



--------------------------------------------------------------------------------

12. This First Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. The Borrower shall
not have the right to assign any of its rights or obligations under or delegate
any of its duties under the Credit Agreement, as amended by this First
Amendment, or any of the other Loan Documents.

 

13. The Borrower hereby agrees that it will pay on demand all out-of-pocket
expenses incurred by the Bank in connection with the preparation of this First
Amendment and any other related documents, including but not limited to the fees
and disbursements of counsel for the Bank.

 

14. This First Amendment represents the final agreement between the Borrower and
the Bank with respect to the subject matter hereof, and may not be contradicted,
modified or supplemented in any way by evidence of any prior or contemporaneous
written or oral agreements of the Borrower and the Bank.

 

IN WITNESS WHEREOF, the Borrower and the Bank have caused this First Amendment
to be executed by their duly authorized officers under seal as of the date first
written above.

 

TREX COMPANY, INC. By:   /s/ Paul D. Fletcher   (SEAL) Name:   Paul D. Fletcher
    Title:   Senior V.P. and C.F.O.     BRANCH BANKING AND TRUST COMPANY OF
VIRGINIA By:   /s/ David A. Chandler   (SEAL) Name:   David A. Chandler    
Title:   Senior Vice President    

 

-4-